     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 1 of 7 Page ID #:1

1     DENNIS N. BRADY, ESQ. Bar No. 118461
      SAN DIEGO EMPLOYMENT LAW GROUP
2     3517 Camino Del Rio South, Suite 400
      San Diego, California 92108
3     Telephone: (619) 528-2530
      Email: sdlawgroups@outlook.com
4

5     Attorneys for Plaintiff, MONIQUE BROWN

6

7

8                              UNITED STATES DISTRICT COURT

9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    MONIQUE BROWN,                         ) Case No.
                                             )
12               Plaintiff,                  ) Complaint For:
                                             )
13    vs.                                    ) (1) RACE DISCRIMINATION IN
                                             ) VIOLATION OF TITLE VII, 42 U.S.C.
14    RICHARD V. SPENCER, SECRETARY,         ) §2000e, ET SEQ; AND
      DEPARTMENT OF THE NAVY                 ) (2) CONTINUING REPRISAL FOR PRIOR
15                                           ) EEO ACTIVITY IN VIOLATION OF TITLE
                 Defendants.                 ) VII, 42 U.S.C. §2000e, ET SEQ.
16                                           )
                                             ) JURY TRIAL DEMANDED
17

18

19
            Plaintiff complains and alleges as follows:
20
                                  JURISDICTION AND VENUE
21
            1.   This court has jurisdiction under 28 U.S.C. § 1331 and Title
22
      VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e,
23
      et seq.
24
            2.   Venue is proper in this judicial district under 42 U.S.C. §
25
      2000e-5 (f)(3) because the alleged unlawful employment practices
26
      occurred in this district.
27

28

                                              1
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 2 of 7 Page ID #:2

1                                         PARTIES

2          3.    Plaintiff MONIQUE BROWN (“PLAINTIFF”) is, and at all times

3     relevant hereto has been, a resident of the State of California,

4     County of Ventura.

5          4.    Defendant RICHARD V. SPENCER, SECRETARY, DEPARTMENT OF THE

6     NAVY is the current head of the Department of the Navy.

7

8                                          FACTS

9          5.    PLAINTIFF works for the Department of the Navy as a Human

10    Resources Assistant at the Naval Air Weapons Division in Point Mugu,

11    California.

12         6.    PLAINTIFF is an African-American female.

13         7.    PLAINTIFF’s direct supervisor and second level supervisor

14    are Caucasian.

15         8.    PLAINTIFF engaged in prior EEO activity against the

16    Department of the Navy in or around March, 2013.

17         9.    PLAINTIFF’s direct supervisor and second level supervisor

18    were both aware of PLAINTIFF’s prior EEO activity.

19         10.   On or around July 5, 2016, PLAINTIFF’s supervisor told her,

20    “you will never become a specialist within this department,” and “it

21    would be in your best interest to seek employment outside of this

22    command if you are seeking upward mobility,” or similar words.

23         11.   In or around early 2016, PLAINTIFF applied for a Human

24    Resources Specialist Position, a promotion. PLAINTIFF was very well

25    qualified for the position. However, PLAINTIFF was not selected for

26    the position.     PLAINTIFF’s direct supervisor and second level

27    supervisor were responsible for her non-selection.

28         12.   PLAINTIFF was told by her supervisors that there was no

                                              2
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 3 of 7 Page ID #:3

1     selection for the position because none of the applicants, including

2     PLAINTIFF, fit the requirements of work for the position. However,

3     assuming that the selection process was actually cancelled, it was

4     because, knowing PLAINTIFF would have to be the choice based on her

5     qualifications, PLAINTIFF’s supervisors would be forced to choose

6     her, or risk being subject to another EEO complaint. They did not

7     want to choose her because of her race and prior EEO activity.

8          13.   Thus, PLAINTIFF’s race and prior EEO activity were

9     substantial motivating factors in her non-selection for the Human

10    Resources Specialist position.

11         14.   On or around April 15, 2016, during a meeting with her

12    supervisor and an HR Specialist, the HR Specialist stated that since

13    PLAINTIFF had filed an EEO complaint, PLAINTIFF had made the working

14    environment hostile.

15         15.   Also evidencing the discrimination and retaliation against

16    PLAINTIFF is that in January, 2016, she was denied a reversal of a

17    performance rating; and on April 4 and 5, 2016, she was spoken to

18    and treated in a belittling, demeaning, hostile, intimidating manner

19    by the Branch Head/Supervisory Business Financial Manager (HR

20    Specialist).

21

22

23                             FIRST CAUSE OF ACTION
       (Race Discrimination in Violation of Title VII, 42 U.S.C. §2000e, et
24     seq., against Defendant RICHARD V. SPENCER, SECRETARY, DEPARTMENT OF
                                     THE NAVY)
25
           16.   PLAINTIFF hereby realleges and incorporates by reference
26
      herein each and every preceding paragraph of this complaint.
27
           17.   PLAINTIFF was at all times material hereto an employee
28
      covered by Title VII.
                                              3
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 4 of 7 Page ID #:4

1          18.    The Department of the Navy was at all times a federal

2     government department covered by Title VII employing PLAINTIFF, and

3     as such barred from discriminating in employment decisions on the

4     race.      RICHARD V. SPENCER, SECRETARY, DEPARTMENT OF THE NAVY is the

5     current head of the department.

6          19.    Defendant through its officers, agents, and/or employees

7     acting within the scope of their employment, discriminated against

8     PLAINTIFF on the basis of her race in violation of Title VII by

9     engaging in a course of conduct which included, but is not limited

10    to, at least some of the acts set forth above.

11         20.    Defendant's discrimination against PLAINTIFF on the basis of

12    her race in violation of Title VII was a substantial and motivating

13    reason for unlawful treatment of her as alleged in this complaint

14    including her non-selection for the Human Resources Specialist

15    position.

16         21.    PLAINTIFF has timely and properly exhausted all of her

17    administrative remedies and may bring this complaint pursuant to 42

18    U.S.C. § 2000e-16(c).

19         22.    As a proximate result of Defendant's discrimination against

20    PLAINTIFF, PLAINTIFF has suffered and continues to suffer

21    substantial losses in earnings, bonuses, deferred compensation and

22    other employment benefits and has suffered and continues to suffer

23    embarrassment, humiliation and mental anguish all to her damage in

24    an amount according to proof.

25         23.    As a result of Defendant's discriminatory acts as alleged

26    herein, PLAINTIFF is entitled to reasonable attorneys' fees and

27    costs of said suit as provided by 42 U.S.C. §§ 2000e-16(d) and

28    2000e-5(k).

                                              4
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 5 of 7 Page ID #:5

1          WHEREFORE, PLAINTIFF requests relief as hereinafter provided.

2
                              SECOND CAUSE OF ACTION
3       (Continuing Reprisal for Prior EEO activity in Violation of Title
          VII, 42 U.S.C. §2000e, et. seq., against Defendant RICHARD V.
4                  SPENCER, SECRETARY, DEPARTMENT OF THE NAVY)

5          24.   PLAINTIFF hereby realleges and incorporates by reference

6     herein each and every preceding paragraph of this complaint.

7          25.   PLAINTIFF   was at all times material hereto an employee

8     covered by Title VII.

9          26.   The Department of the Navy was at all times a federal

10    government department covered by Title VII employing PLAINTIFF, and

11    as such barred from retaliating against employees for engaging in

12    activity protected by Title VII, such as filing EEO complaints of

13    unlawful discrimination as occurred in this matter. RICHARD V.

14    SPENCER, SECRETARY, DEPARTMENT OF THE NAVY is the current head of

15    the department.

16         27.   Defendant through its officers, agents, and/or employees

17    acting within the scope of their employment, retaliated against

18    PLAINTIFF for engaging in protected EEO activity in violation of

19    Title VII by engaging in a course of conduct which included, but is

20    not limited to, at least some of the acts set forth above.

21         28.   Defendant retaliated against PLAINTIFF for her protected EEO

22    activity in violation of Title VII, and, such retaliation was a

23    substantial and motivating reason for unlawful treatment of her as

24    alleged in this complaint, including her non-selection for the Human

25    Resources Specialist position.

26         29.   PLAINTIFF has timely and properly exhausted her

27    administrative remedies and may bring this complaint pursuant to 42

28    U.S.C. § 2000e-16(c).

                                              5
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 6 of 7 Page ID #:6

1          30.   As a proximate result of Defendant's retaliation against

2     PLAINTIFF, PLAINTIFF has suffered and continues to suffer

3     substantial losses in earnings, bonuses, deferred compensation and

4     other employment benefits and has suffered and continues to suffer

5     embarrassment, humiliation and mental anguish all to her damage in

6     an amount according to proof.

7          31.   As a result of Defendant's discriminatory acts as alleged

8     herein, PLAINTIFF is entitled to reasonable attorneys' fees and

9     costs of said suit as provided by 42 U.S.C. §§ 2000e-16(d) and

10    2000e-5(k).

11         WHEREFORE, PLAINTIFF requests relief as hereinafter provided.

12

13

14
                                    PRAYER FOR RELIEF
15
      PLAINTIFF requests relief as follows:
16
           1.    For financial damages according to proof including lost pay,
17
      and lost employee benefits;
18
           2.    For additional damages as allowed by law for losses
19
      resulting from humiliation, harm to reputation, mental anguish, and
20
      emotional distress;
21
           3.    For interest on the amount of losses incurred in earnings,
22
      deferred compensation and other employee benefits at the prevailing
23
      rates;
24
           4.    For a posting of discrimination and/or reprisal in
25
      PLAINTIFF's workplace and/or that the responsible officials be given
26
      remedial training and ordered to cease and desist from further acts
27
      of discrimination and retaliation;
28

                                              6
                                                                             COMPLAINT
     Case 2:19-cv-00061-RGK-AFM Document 1 Filed 01/03/19 Page 7 of 7 Page ID #:7

1          5.   For placement of PLAINTIFF in a Human Resources Specialist

2     Position or comparable position with full back pay, seniority, and

3     benefits.

4          6.   For costs of suit including reasonable attorneys fees;

5          7.   For punitive damages and/or liquidated damages to the extent

6     allowed by law; and

7          8.   For such other proper and further relief as the Court may

8     deem proper.

9                                                  SAN DIEGO EMPLOYMENT LAW GROUP

10
      Dated: January 3, 2019            By:       /s/ Dennis N. Brady
11                                                DENNIS N. BRADY, ESQ.
                                                  Attorneys for Plaintiff
12                                                gradyfedonly@msn.com

13
                                  DEMAND FOR JURY TRIAL
14
           Plaintiff hereby demands a jury trial.
15
                                                   SAN DIEGO EMPLOYMENT LAW GROUP
16

17    Dated: January 3, 2019            By:       /s/ Dennis N. Brady
                                                  DENNIS N. BRADY, ESQ.
18                                                Attorneys for Plaintiff
                                                  gradyfedonly@msn.com
19

20

21

22

23

24

25

26

27

28

                                              7
                                                                             COMPLAINT
